SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): January 29, 2008 Community Trust Bancorp, Inc. (EXACT NAME OF REGISTRANT AS SPECIFIED IN CHARTER) Kentucky (state or other jurisdiction of incorporation) 001-31220 (commission file number) 61-0979818 (irs employer identification no.) 346 North Mayo Trail, Pikeville, Kentucky (address of principal executive offices) 41501 (zip code) Registrant’s telephone number, including area code (606) 432-1414 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.03AMENDMENTS TO ARTICLES OF INCORPORATION OR BYLAWS; CHANGE IN FISCAL YEAR On January 29, 2008, the Board of Directors approved an amendment to the Bylaws of Community Trust Bancorp, Inc. (the “Company”). The amendment provides for the issuance of shares of the Company’s stock in uncertificated form (“Amendment”). A copy of the Amendment is attached as an exhibit to this Report and incorporated herein by reference. ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS (c) Exhibits ExhibitNo. Description 3.1 Amendment to the Bylaws of Community Trust Bancorp, Inc. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Community Trust Bancorp, Inc. Date: January 30, 2008 By: /s/Jean R. Hale Jean R. Hale Chairman, President and Chief Executive Officer EXHIBIT INDEX Exhibit No.Description 3.1 Amendment to the Bylaws of Community Trust Bancorp, Inc.
